Title: To Thomas Jefferson from Lafayette, 22 May 1803
From: Lafayette, Marie Joseph Paul Yves Roch Gilbert du Motier, Marquis de
To: Jefferson, Thomas


          
            My dear Sir 
                     
            Paris 2 prairial, May the 22d 1803
          
          Altho’ the Affair for Which I presume to Adress You Has Been Recommended and Elucidated by the Governement of this Country, and altho’ My friends the Heirs Beaumarchais Are Giving an Account of the Business, Which to Mr Munroe Has Appeared Satisfactory, and Will, I think, Equally Satisfy Mr Livingston, I feel Myself, on two Accounts, Impelled to Unite My private Voice to those public Authorities—The one is that delaRue Whom You Have known My Aid de Camp Has Married Beaumarchais’s only daughter, that paternal debts Being Compensated there Remains only for them to live Upon what they are to Get from their American transactions, and that the other person Concerned in the Affair is General Mathieu dumas Whose Services in the Cause of the United States, as a Staff officer in Rochambeau’s Army Have Been Highly Useful and Distinguished, Whom You Have known as one of My Best Companion in the National Guards, and Who after Many Honourable Vicissitudes of a public life, Has Made the last Campaign as Chef d’Etat Major to Macdonald’s Army, and is Now foremost Among the Counsellors of State, Having Ever Been Equally Remarkable By His talents in the Cabinet, in the field, and in public Assemblies.
          An other Motive for My Intrusion in this Business, Besides the interest I shall Ever feel for those first transactions of our Glorious Revolution (and Beaumarchais’s Wit and Activity was no doubt Very Useful) is to Be found in My Respectful Concern for the Memory of franklin. it Has Been Most Unjustly Attacked, and the More discussions and Explanations there Will Be in Beaumarchais’s affair, the More light Will Be thrown on the dark Insinuations which Have Lately Envelopped the tomb of one of the Greatest and Best of Men.
          Gal. Bernadotte Has Received from this Governement a Letter Relative to the Affairs of Beaumarchais wherein the Minister of Exterior Relations makes a positive declaration Respecting the Million—This Instruction to Bernadotte Will no doubt Be a Matter of Communication Between Him and the Governement of the United States
          Under those Circumstances it Seems to Me Very desirable that a good definitive Arrangement Be devised and settled—I Have told you the personal friendly Motives I Have to Wish it, and I therefore flatter Myself You Will find No Impropriety, in My Expressing, By a private Letter to You, My Sentiments on the Occasion—With the Highest Regard and Most Constant Affection I Have the Honour to Be
          Your obliged friend
          
            Lafayette
          
        